J-S13005-22


NON-PRECEDENTIAL DECISION - SEE SUPERIOR COURT I.O.P. 65.37

    IN THE INTEREST OF: P.T.G., A MINOR            IN THE SUPERIOR COURT
                                                      OF PENNSYLVANIA




    APPEAL OF: M.G., MOTHER

                                                      No. 1636 MDA 2021


        Appeal from the Dispositional Order Entered November 18, 2021
           In the Court of Common Pleas of Northumberland County
               Juvenile Division at No.: CP-49-DP-0000083-2011


BEFORE: STABILE, J., KING, J., and STEVENS, P.J.E.*

MEMORANDUM BY STABILE, J.:                              FILED JUNE 09, 2022

        Appellant, M.G. (“Mother”) appeals from the November 18, 2021

dispositional order adjudicating P.T.G. (“Child”), her minor child, dependent,

removing him from the home of Mother and C.S., his Maternal Grandmother

(“Maternal Grandmother”), placing Child in foster care, and ordering

supervised visitation with a goal of reunification. We affirm in part and vacate

in part.

        Northumberland County Children and Youth Services (“CYS” or the

“Agency”) has been involved with Child’s family since 2011, when he was four

years old. Child was first adjudicated dependent on November 30, 2011 and

placed in legal custody of CYS. He remained in placement until February of


____________________________________________


*   Former Justice specially assigned to the Superior Court.
J-S13005-22


2013, after which Child and Mother lived with Maternal Grandmother and

Child’s maternal grandfather, who has since passed away. On December 27,

2016, CYS received another referral when Mother overdosed on heroin in the

family home. CYS first received concerns about truancy from Child’s school

in November of 2019, and again on March 5, 2020. On February 18, 2021,

CYS met with Maternal Grandmother regarding Child’s failure to complete

schoolwork and his failure to login to remote learning sessions.       Another

meeting occurred on February 23, 2021 regarding, among other things, Child’s

pending failure of several of his seventh-grade courses.           CYS filed a

dependency petition on March 18, 2021 alleging that Child was without proper

parental care or control, and that he was habitually truant from school. The

trial court conducted a hearing on May 6, 2021 and declined to adjudicate him

dependent or remove him from the home.

      The instant matter arose from an October 13, 2021 referral informing

CYS that Child had completely failed to attend school during the 2021-2022

school year. N.T., 11/10/21, at 16. Several subsequent attempts to contact

the family were unsuccessful.    Id. at 16-18.    On November 9, 2021, CYS

personnel and a local police officer traveled to Maternal Grandmother’s home,

where Mother and Child both lived. Initially no one answered the door, but

Mother eventually arrived as a passenger in a car.       Id. at 18.   She was

slumped over in the back of the car, and after exiting the vehicle she exhibited

slurred speech and difficulty in standing. Id. at 18; N.T. 11/18/21, at 13.


                                     -2-
J-S13005-22


Mother claimed she had just come from a methadone clinic. N.T 11/18/21, at

23.   While Mother was present, the CYS caseworker was able to contact

Maternal Grandmother—Child’s legal guardian—by phone. N.T. 11/10/21, at

18. Maternal Grandmother claimed to be shopping in Selinsgrove, but the

police officer heard voices from inside the home. Id. at 18-19; N.T. 11/18/21,

at 16-18. Eventually, Maternal Grandmother came to the door with Child. Id.

She was unable to provide any verification that Child was enrolled in any cyber

school or private school. N.T. 11/10/21, at 18-19; N.T. 11/18/21, at 19-20.

Also, Grandmother spoke of difficulties in her life stemming from her

deteriorating mental and physical health and the recent death of her husband,

Child’s grandfather. N.T. 11/10/21, at 19; N.T. 11/18/21, at 16.

      On November 9, 2021, CYS received a verbal order granting them

physical custody of Child. N.T. 11/10/21, at 19-20. A shelter care hearing

took place on November 10, 2021, and the trial court granted CYS’s petition

for protective custody.   Id. at 30-31.    CYS filed a dependency petition on

November 12, 2021, alleging that Child was without proper parental care or

control.

      At the November 18, 2021 hearing on the petition, school officials

confirmed Child’s total absence from school during the Fall of 2021. N.T.,

11/18/21, at 28. Child’s school received nothing regarding Child’s enrollment

in any other school until a November 12, 2021 request from Milton Area School

District. Id. at 46. Child failed two subjects as a seventh grader the previous


                                     -3-
J-S13005-22


year and never completed a required summer remedial program. Id. at 29-

32, 44-45.    Thus, he would have had to repeat seventh grade when he

returned. Id. at 50. The principal confirmed that truancy letters had been

sent on October 26, 2021 and November 9, 2021.           Id. at 48.    A school

attendance improvement meeting between Mother, Maternal Grandmother,

and school officials occurred on November 15, 2021, just before the hearing.

Id. at 43, 50.    Otherwise, the truancy proceeding had gone no further.

Rather, the school referred the matter to CYS and the local police, resulting in

the welfare check on November 9, 2021.

      At the conclusion of the hearing, the trial court entered the order on

appeal. Mother filed this timely appeal in which she presents four questions

for our review:

      1. Whether the trial court erred or abused its discretion by
         adjudicating [Child] dependent?

      2. Whether the trial court erred or abused its discretion by
         allowing the dependency petition to be amended?

      3. Whether the trial court erred or abused its discretion by
         removing [Child] from the physical custody of [Mother]?

      4. Whether the trial court erred or abused its discretion by
         ordering supervised visitation[.]?

Mother’s Brief at 2.

      We conduct our review as follows:

            [T]he standard of review in dependency cases requires an
      appellate court to accept the findings of fact and credibility
      determinations of the trial court if they are supported by the
      record, but does not require the appellate court to accept the


                                     -4-
J-S13005-22


      lower court’s inferences or conclusions of law. Accordingly, we
      review for an abuse of discretion.

In re E.B., 83 A.3d 426, 430 (Pa. Super. 2013).

      The Juvenile Act defines dependent child, in relevant part, as follows:

      “Dependent child.” A child who:

            (1) is without proper parental care or control, subsistence,
      education as required by law, or other care or control necessary
      for his physical, mental, or emotional health, or morals. A
      determination that there is a lack of proper parental care or
      control may be based upon evidence of conduct by the parent,
      guardian or other custodian that places the health, safety or
      welfare of the child at risk, including evidence of the parent’s,
      guardian’s or other custodian’s use of alcohol or a controlled
      substance that places the health, safety or welfare of the child at
      risk;

                                       […]

            (5) while subject to compulsory school attendance is
      habitually and without justification truant from school;

42 Pa.C.S.A. § 6302, Dependent child. “The burden of proof in a dependency

proceeding is on the petitioner to demonstrate by clear and convincing

evidence that a child meets that statutory definition of dependency.” E.B., 83

A.3d at 431. “A determination that there is a lack of proper parental care or

control may be based upon evidence of conduct by the parent, guardian, or

other custodian that places the health, safety or welfare of the child at risk[.]”

Id. “The question of whether a child is lacking proper parental care or control

so as to be a dependent child encompasses two discrete questions: whether

the child presently is without proper parental care and control, and if so,

whether such care and control are immediately available.” Id.


                                      -5-
J-S13005-22


      For analytical clarity we begin with Mother’s second argument, which

challenges the trial court’s decision, during the November 18, 2021 hearing,

to grant the Guardian Ad Litem’s (“GAL”) oral motion to amend the

dependency petition.    The Agency’s dependency petition was a partially

preprinted form with a checklist quoting verbatim the statutory bases for

dependency under § 6302.      CYS checked the box next to lack of parental

control (subsection one of the statutory definition) but did not check the box

next to habitual truancy (subsection five of the statutory definition). Because

of this, Mother’s counsel lodged an objection and asked the trial court to

exclude all of the truancy evidence as irrelevant.     N.T. 11/18/21, at 55.

Initially, the trial court agreed and sustained the objection. Id. In response,

the GAL moved to amend the petition, arguing that all parties were on notice

that Child’s absence from school was at issue—indeed that was the reason for

the October 13, 2021 referral that culminated in the dependency hearing. Id.

at 57. The Agency did not join in the GAL’s motion and argued the GAL had

no authority to amend the Agency’s petition:

      For full context, we quote the exchange among counsel:

      [GAL]: Your Honor, I would, as the Guardian Ad Litem, based
           upon the hour’s worth of testimony that we’ve heard, I
           would ask that the dependency petition be modified to
           include an allegation under Paragraph 5 which the parties
           were on notice of. Everybody thought that box five was
           checked about compulsory school attendance.

      [CYS Counsel]: I don’t –




                                     -6-
J-S13005-22


     [GAL]: This testimony was gone over in depth at the shelter care.
          So I think – I think everybody was on – everyone thought it
          was part of the petition. So I’d ask that it be modified to
          include that.

     [CYS Counsel]: And I’m not going to allow for my petition to be
          modified. I mean I don’t think you can modify what I filed.
          We are here because this child lacks proper parental care
          and control. It’s not – yes, the child was not attending
          school. If everybody wants to stipulate to that, that’s fine.
          I’m not the one that’s – was asking about about [sic] –
          pardon me?

     [Child’s Counsel]: The school just filed the – for the safe program
           – for the safe meeting. They just did that.

     [CYS Counsel]: But he still wasn’t attending. Whether or not the
          school did its job or not is not […] the issue here.

                                    […]

     [Maternal Grandmother’s Counsel]: The reason that the initial
          referral came was for truancy. That has been testified in
          this hearing. If the agency is not going forward on that
          ground, then why are they reviewing cases removing kids
          because of truancy?

           Southern Columbia – I mean regardless of what is true
           Southern Columbia did not follow the correct truancy
           procedure by statute. […]

           Again they have to start with this compulsory school
           attendance improvement plan meeting. They did not do
           that. So the whole case essentially has begun over a
           truancy and the child not going to school; and even if we
           don’t even dispute that he has not been going to school, the




                                    -7-
J-S13005-22


              procedure that needs to be followed by statute[1] was not
              followed –

       [CYS Counsel]: By the school.

       [Maternal Grandmother’s Counsel]: Yes.

       [CYS Counsel]: That has nothing to do with the agency. The
            agency – failing to get an adequate education for a child is
            a child welfare category, and it doesn’t necessarily mean
            that it goes to – that it falls under your definition of what
            the school must do for truancy.

____________________________________________


1 Maternal Grandmother’s counsel refers to 24 P.S. § 13-1333.1 of the Public
School Code. § 13-1333.1, titled “Procedure by school when child habitually
truant,” which provides in relevant part as follows:

       (a) When a child is habitually truant and under fifteen (15) years
       of age at the time of referral, the school:

              (1) Shall refer the child to either of the following:

            (i) A school-based            or   community-based   attendance
       improvement program.

             (ii) The county children and youth agency for services or for
       possible disposition as a dependent child under the provisions of
       42 Pa.C.S. Ch. 63 (relating to juvenile matters).

             (2) May file a citation in the office of the appropriate judge
       against the person in parental relation who resides in the same
       household as the child.

                                           […]

            (d) When referring a habitually truant child to the
       county children and youth agency or filing a citation with
       the court because a child has been habitually truant, the
       school shall provide verification that a school attendance
       improvement conference was held.

24 P.S. § 13-1333.1(a), (d) (emphasis added). Given our disposition in the
main text, we need not consider the effect of the school district’s compliance,
or lack thereof, with these dictates.

                                           -8-
J-S13005-22


                                        […]

      [CYS Counsel]: Failure to get the child an education is neglect.
           That’s the parental responsibility whether or not the school
           did what they were supposed to do or not. The fact of the
           matter is that this child has not gone to school for it’s going
           on two years, but has not been at all, and has not registered
           until when the agency received custody, and they went up
           and registered him in Milton because that’s where he’s
           staying right now.

              So [Mother] and [Maternal Grandmother] did nothing. And
              that is a component of our case regarding not having proper
              parental care or control.

Id. at 56-59.

      Despite CYS counsel’s statement that it did not wish to amend its own

petition, the trial court granted the GAL’s motion to amend. Id. at 60. Mother

argues that the trial court erred because the GAL was not the proper party to

move for amendment.        The GAL argues that the amendment was proper,

noting that the applicable procedural rule is not specific as to who may amend

a petition:

      A. Amendment.

      (1) Mandatory. The court shall allow a petition to be amended
      when there is a defect in:

              (a) form;

              (b) the description of the allegations;

              (c) the description of any person or property; or

              (d) the date alleged.

      (2) Discretionary. Absent prejudice to any party, the court may
      allow a petition to be amended if the petition alleges a different
      set of events or allegations, where the elements or matters of


                                       -9-
J-S13005-22


      proof by any party are materially different from the elements or
      matters of proof to the allegation originally petitioned.

Pa.R.J.C.P. 1334(A).

      Rule 1334(A)(2), the GAL notes, is not specific as to the proper movant

for an amendment. Thus, she believes her motion was proper because Rule

1334(A)(2) does not exclude amendment of a dependency petition by a non-

filing party. We find this argument unavailing, however, because the Rules of

Juvenile Procedure are very specific as to who may file a dependency petition.

Rule 1330, which governs the filing of dependency petitions, permits the

county agency to file a dependency petition within 24 hours of a shelter care

hearing. Pa.R.J.C.P. 1330(A)(2). The official comment to Rule 1330 explains,

“paragraph (A)(2) requires that the county agency file a petition. Any other

person, other than the county agency, is to file an application to file a petition

under Rule 1320.” Pa.R.J.C.P. 1330, cmt. Because the instant petition was

filed by the Agency in accord with Rule 1330, we discern no valid basis for

permitting the GAL to amend it.       Any party wishing to file a dependency

petition on grounds other than those specified in the Agency’s petition would

have had to proceed under Rule 1320.

      Based on the foregoing, the trial court erred in granting the GAL’s

motion to amend the Agency’s petition over the Agency’s objection.            We




                                      - 10 -
J-S13005-22


therefore analyze the trial court’s adjudication of dependency2 based on the

grounds specified in the Agency’s petition—lack of parental care or control.3

       Thus, we turn to Mother’s first assertion of error. Mother’s argument

that the trial court erred in adjudicating Child dependent builds on her

argument that the trial court erred in granting the GAL’s motion to amend.

She claims a procedural due process violation because Child was adjudicated

dependent based on allegations not contained in the petition. Mother cites In

re R.M., 790 A.2d 300, 306 (Pa. 2002), wherein our Supreme Court held that

the variance between the allegations in the petition and the proofs offered at

the hearing violated due process. The R.M. Court wrote as follows:

              Although by design juvenile proceedings are characterized
       by a degree of informality and flexibility, where constitutionally
       protected interests are at stake, the Due Process Clauses of the
       United States Constitution impose a requirement of fundamental
       fairness. See U.S. CONST. amends. V, XIV § 1[.] While due
       process requirements are themselves flexible and non-technical,
       they subsume a core demand for adequate notice provided
       sufficiently in advance of a deprivation proceeding so as to afford
       a reasonable opportunity to prepare a defense.

Id. at 304-05 (some citation omitted). Parents have a due process interest

in the care and custody of their children. Id. at 304 n.8. Our Supreme Court

concluded,

       [i]n light of the gravity of the parental interests involved and the
       limited imposition upon the government in terms of identifying

____________________________________________


2 The trial court adjudicated Child dependent for both lack of parental care or
control and habitual truancy.

3   We note with disapproval that the Agency has not filed an appellate brief.

                                          - 11 -
J-S13005-22


      factual circumstances of which it must have some awareness and
      since the primary objective of notice is to ensure the opportunity
      of a meaningful hearing [...] we believe that reasonable factual
      specificity is required in the dependency setting.

Id. at 305.

      Mother argues an improper variance between the petition and the proofs

in this case, because the petition alleged lack of parental care or control and

the proofs centered on Child’s truancy. We disagree, and discern no improper

variance here. Mother seemingly assumes that her success on her argument

against the amended petition will lead to her success on her procedural due

process argument, but this is not so. Subsection (1) of the statutory definition

of dependent child provides that dependency exists where the child “is without

proper parental care or control, subsistence, [or] education as required by

law[.]” 42 Pa.C.S.A. § 6302, Dependent child (1) (emphasis added). Thus,

the statutory definition of dependency, insofar as it addresses a child’s

educational needs, is not limited in scope to truancy issues under subsection

five. The Agency’s November 12, 2021 dependency petition quotes subsection

one verbatim, and the Agency checked the box indicating it was proceeding

under that subsection. Mother was therefore on notice that Child’s educational

needs were at issue, both from the express allegations in the petition itself

and from the events that preceded it. We discern no procedural due process

violation.

      Turning to the merits, the record demonstrates that Child’s total failure

to attend school during what would have been his eighth-grade year was an

                                     - 12 -
J-S13005-22


issue, and all parties were well aware of it. The record also demonstrates that

Child’s attendance issues went at least as far back as February of 2020. But

Child’s educational issues were broader than that. During Child’s 2020-2021

seventh-grade year, he failed two courses.       Child then failed to complete

summer remedial work that could have allowed him to move forward to eighth

grade for the 2021-2022 school year. The Agency’s repeated attempts to help

the family address these issues were futile. Mother’s argument is dependent

on the alleged lack of due process.     She does not, and seemingly cannot,

argue that she properly attended to Child’s educational welfare. We discern

no abuse of discretion in the trial court’s finding, by clear and convincing

evidence, that Child’s educational needs were going unmet. In summary, all

parties were on notice that the Agency was proceeding under subsection one

of the statutory definition of dependent child, and the adjudication of

dependency was proper thereunder.

      In her next question presented, Mother argues that the trial court erred

in ordering Child removed from her physical custody. This argument builds

on Mother’s contention that her due process rights were violated. We reject

this argument based on our analysis above.

      Finally, Mother argues that the trial court erred in limiting her visitation

with Child.    Mother cites to cases holding that reduction or cessation of

visitation rights is appropriate only where such visits pose a “grave threat” to

the child.    She cites In re C.J., 729 A.2d 89 (Pa. Super. 1999), for the


                                     - 13 -
J-S13005-22


proposition that “parental visitation is usually not denied or limited [where the

goal is reunification] unless visitation with the parent poses a grave threat to

the child.”   Id. at 95.    In C.J., the parents were incarcerated in state

correctional institutions far distant from their children’s foster homes. The

trial court restricted visitation to once every six months, to coincide with

parents’ appearances for dependency review hearings. Id. at 92. This Court,

reasoning that the parents were to blame for their criminal convictions and

that the state was under no obligation to transport them long distances for

child visits, affirmed. Id. at 96-97.

      C.J., as is obvious, involved circumstances distinct from the instant

case, and it does not advance Mother’s argument.          Here, the trial court

ordered no less than one hour per week of supervised visitation between

Mother, Maternal Grandmother, and Child. Order, 11/22/21, at 2. Mother

does not acknowledge the general rule, described in C.J., that “[t]he polestar

and paramount concern in evaluating parental visitation, in dependency as

well as non-dependency situations, is the best interests and welfare of the

children.” Id. at 94. Mother does not explain how the trial visitation schedule

was not in Child’s best interest, nor does she explain why the visitation

schedule constitutes so severe a restriction as to require application of the

“grave threat” standard.    We observe, for example, that the Pennsylvania

Code provides that county agencies “shall provide opportunity for visits

between the child and parents as frequently as possible but no less


                                        - 14 -
J-S13005-22


frequently than once every 2 weeks at a time and place convenient to the

parties and in a location that will permit interaction[….]” 55 Pa. Code. 3130.68

(emphasis added).     We are cognizant that this provision governs county

agencies but is not binding on reviewing courts.        C.J., 729 A.2d at 94.

Regardless, § 3130.68, in condoning bi-weekly rather than weekly visitation,

undermines Mother’s argument that the visitation schedule was unlawfully

restrictive. Because Mother’s final argument finds no support in the law she

cites, it fails.

       In summary, we have concluded that the trial court erred in permitting

the GAL to amend the Agency’s dependency petition to include an allegation

of habitual truancy. We therefore vacate the order of disposition insofar as it

is based on child’s habitual truancy under subsection five of the statutory

definition. 42 Pa.C.S.A. § 6302, Dependent child, (5). Because Mother’s other

arguments lack merit, we affirm the order of disposition insofar as it was based

upon an adjudication of dependency under subsection one of the statutory

definition. 42 Pa.C.S.A. § 6302, Dependent child (1).

       Order of disposition affirmed in part and vacated in part. Jurisdiction

relinquished.

Judgment Entered.




Joseph D. Seletyn, Esq.
Prothonotary

Date: 06/09/2022

                                     - 15 -